Citation Nr: 0429760	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  01-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of the forfeiture of entitlement to 
Department of Veterans Affairs (VA) benefits previously 
declared against the claimant.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had recognized service with the Commonwealth Army 
of the Philippines from January 1942 until his death in 
October 1944.  The appellant is his widow.  

When this matter originally came before the Board of Veterans 
Appeals (the Board) in November 2001, the Board upheld a 
decision of the Department of Veterans Affairs (VA), Manila, 
Philippines, Regional Office (RO) that had determined that 
the requisite new and material evidence had not been received 
to reopen a previously denied claim for the revocation of the 
forfeiture of entitlement to VA benefits that had been 
declared against the appellant.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In 
February 2003, the CAVC granted a Joint Motion for Remand 
that vacated the Board's November 2001 decision and remanded 
the matter to the Board for readjudication consistent with 
the Motion.  

When this matter was last before the Board in October 2003, 
it was remanded to the RO for additional development.  
Following the completion of that development, the RO issued a 
supplemental statement of the case in July 2004.  The case 
was returned to the Board and is ready for further appellate 
review.  

As set out below, the issue of whether new and material 
evidence has been received to reopen a claim of revocation of 
the forfeiture of entitlement to VA benefits previously 
declared against the claimant will be resolved in the 
appellant's favor.  Given that result, it has been determined 
that additional development will be required regarding the 
underlying issue of the revocation of the forfeiture of 
entitlement to VA benefits.  

This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In January 1956, the appellant was awarded VA benefits as 
the veteran's surviving spouse.

2.  In April 1959, the RO advised the appellant that payment 
of her VA benefits had been discontinued because the evidence 
of record showed that she had been living in a marital 
relationship with another man.

3.  In July 1970, the appellant filed a claim for restoration 
of her VA death benefits on the grounds that she was no 
longer living in a marital relationship with another man.

4.  In March 1976, the RO informed the appellant that she had 
forfeited all rights to benefits under the laws administered 
by VA because she had knowingly and intentionally presented 
materially false and fraudulent statements in an attempt to 
support her claim for death benefits.

5.  In October 1988, the appellant filed a claim for 
reinstatement of her entitlement to VA benefits as the 
surviving spouse of the veteran.

6.  In April 1990, the RO denied the appellant's claim for 
reinstatement of entitlement to VA benefits as the surviving 
spouse of the veteran on the basis that she had previously 
forfeited all rights to benefits under laws administered by 
VA by deliberately presenting false and fraudulent evidence 
in order to obtain benefits.

7.  The additional evidence submitted since the April 1990 
denial bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The March 1976 decision and the subsequent April 1990 
decision regarding the appellant's forfeiture of entitlement 
to VA benefits are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2003).

2.  Evidence submitted since the final April 1990 decision 
wherein the RO denied the claim for revocation of the 
forfeiture declared against the appellant is new and 
material; thus, the appellant's claim is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2004); Trilles v. West, 13 Vet. 
App. 314 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  38 C.F.R. § 3.159.

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
revocation of the forfeiture of entitlement to VA benefits 
previously declared against the claimant has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefit which is the subject 
of the current appellate review.  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Factual Background

The record reflects that, in January 1956, the appellant was 
awarded entitlement to death compensation as the veteran's 
surviving spouse.

Thereafter, in May 1958, the RO received a letter from BT 
(initials), an individual who claimed that his father was 
living with the appellant.  He reported that his father, FA 
(initials) had lived with the appellant for at least 13 
years, and that they had had five children together in that 
time.  He further reported that his father was actually still 
legally married to his mother, but that he had left her in 
1945 in order to live with the appellant.

The RO subsequently undertook a field investigation, in which 
testimony was obtained from several relatives of the 
appellant and FA, as well as several members of their local 
community.

Each of these individuals, including the sister of FA, 
reported that he had left his first wife in either 1945 or 
1946, and that he had been living with the appellant since 
that time.  During this investigation, the appellant 
acknowledged that she had entered into an illicit 
relationship with FA in 1944, and that they had had six 
children together.  She claimed, however, that she was merely 
his mistress, and that she was recognized as such by people 
in her community.  In her disposition, which was obtained in 
October 1958, she also stated that "[F.A.] and I lived 
together in 1946 for the first time in Iliolo province in 
Barrio Uton where I became pregnant with [our child] and we 
decided to live together since then until we separated in 
April of 1958."

In an April 1959 Memorandum Decision, the Office of the 
General Counsel determined that the conduct of the appellant 
and FA living together for a number of years in what appeared 
to be an ostensibly married relationship tended to negate any 
presumption that the prior marriage of FA was subsisting at 
the same time.  Because the appellant had not submitted 
satisfactory proof that the earlier marriage had not been 
dissolved, it was concluded that she could no longer be 
recognized as the veteran's unremarried widow for the purpose 
of receiving VA benefits.


In a letter dated in April 1959, the RO advised the appellant 
that it had considered all evidence of record, and had 
determined that her conduct warranted an inference of 
remarriage that had not been rebutted by clear and convincing 
evidence.  She was informed that payment of her VA benefits 
had been discontinued on that basis.

In July 1970, the appellant filed a claim for restoration of 
her VA death benefits.  Several field investigations were 
subsequently undertaken in order to determine whether the 
appellant was still living with FA in a husband and wife 
relationship.

As explained by the RO in an October 1970 letter to the 
appellant, recently enacted legislation removed the bar to VA 
benefits in the case of remarried widows upon the termination 
of their remarriage through death or divorce.  The RO advised 
the appellant that VA benefits could be granted to her under 
such circumstances, effective January 1, 1971.

As alluded to immediately above, several field investigations 
were conducted throughout the next several years.  Following 
these investigations, in November 1975, the RO issued an 
administrative decision, in which it determined that the 
appellant had presented false and fraudulent evidence in 
support of her claim.  In reaching this conclusion, the RO 
noted that, in September 1970, the appellant had submitted an 
affidavit from FA, in which he reported that he had been 
separated from the appellant for 13 years.

It was also noted that, in May 1971 and June 1971, she 
submitted statements in which she had indicated that she was 
not living with anyone.  Thereafter, she also submitted 
affidavits from two individuals who reported that she had not 
lived with anyone since 1958, and statements from three other 
individuals, including FA, who reported that she had 
separated from FA in 1963.

The RO indicated that the appellant was interviewed in June 
1974, at which time she reported that she had separated from 
FA in 1960.  She then changed her statement by saying that 
they had in fact separated in 1969.  She also admitted that a 
previous statement she had made that FA had been living with 
his first wife in 1973 was not true, because she had in fact 
died in 1969.  The appellant indicated that she had lied 
because she was afraid that the truth would prejudice her 
claim.  The RO noted that, during a third interview in 
November 1974, she gave the date of her separation from FA as 
1963.

The RO also noted that a statement had been taken from FA's 
son, who reported that both FA and the appellant had come to 
his wedding in May 1974, and that they were still living 
together at that time.  The RO also noted that numerous other 
statements were taken from individuals who knew the 
appellant, and that all of these individuals confirmed that 
she was still living with FA.  Based on the aforementioned 
evidence, the RO concluded that the appellant had furnished 
false and fraudulent evidence in support of her claim.  For 
this reason, the RO recommended that her case be presented to 
the Director of the Compensation and Pension Service for 
forfeiture consideration.

In a letter dated in November 1975, the RO advised the 
appellant that her case was being presented to the Director 
of the Compensation and Pension Service for forfeiture 
consideration.  The RO explained to the appellant the bases 
of the charges against her, and of her rights in challenging 
these charges.  The record reflects that the appellant did 
not respond to this letter.

In another letter dated in March 1976, the RO informed the 
appellant that a decision had been made that she had 
forfeited all rights to benefits under the laws administered 
by VA.  The RO explained that it had been established beyond 
a reasonable doubt that she had knowingly and intentionally 
presented materially false and fraudulent statements to VA in 
an attempt to support her claim for death benefits.

The record shows that no additional correspondence was 
received from the appellant until October 1988, at which time 
she requested that she be considered for entitlement to VA 
benefits as the surviving spouse of the veteran.  In an April 
1990 letter, the RO advised the appellant that she had 
previously forfeited all rights to benefits under laws 
administered by VA because she had deliberately presented 
false and fraudulent evidence in order to obtain benefits.

Thereafter, in August 1999, the appellant once again 
submitted a statement requesting that she be considered for 
entitlement to VA benefits as the surviving spouse of the 
veteran.  She noted that she had previously been denied such 
benefits, but she requested restoration on the basis that her 
"concubinage husband" was now dead.

In a March 2000 letter, the appellant again requested that 
she be considered for entitlement to VA benefits as the 
surviving spouse of the veteran.  In support of her claim, 
she subsequently submitted an affidavit from two individuals, 
who claimed to have known the appellant for many years.  
These individuals reported that they knew her and FA at the 
time of the investigation, and that they had never lived 
together as husband and wife.  They also essentially reported 
that the appellant was unaware that a document she signed 
during that investigation incorrectly stated the facts 
concerning her relationship with FA.  These individuals 
signed this affidavit in January 2000 and February 2000.  It 
was received by the RO in March 2000.

In an April 2000 letter, the RO advised the appellant that 
she had previously forfeited all rights to benefits under 
laws administered by VA.  The RO explained that, even if FA 
were now deceased, that would not alter the fact that she had 
committed fraud by previously submitting false evidence 
regarding the nature of their relationship.  In letters dated 
in June 2000 and July 2000, the RO again advised the 
appellant that she had previously forfeited all rights to 
benefits under laws administered by VA.

Thereafter, in September 2000, she submitted a Notice of 
Disagreement regarding the RO's decisions.  She asserted that 
the RO had no "authentic evidence" from the National 
Statistics Office in Manila that she had married FA.  She 
reiterated this assertion in her Substantive Appeal submitted 
in August 2001.

Analysis

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.

In March 1976, the RO determined that the appellant had 
forfeited all right to benefits under the laws administered 
by VA because she had knowingly and intentionally presented 
materially false and fraudulent statements in an attempt to 
support her claim for death benefits.  Because the appellant 
did not express disagreement with this decision within one 
year of receiving notification, the Board finds that the 
March 1976 decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Thereafter, in October 1988, the appellant filed a claim for 
reinstatement of her entitlement to VA benefits as the 
surviving spouse of the veteran.  The RO denied the 
appellant's claim in April 1990 on the basis that she had 
previously forfeited all rights to benefits under laws 
administered by VA by deliberately presenting false and 
fraudulent evidence in order to obtain benefits.

The record reflects that the appellant did not express 
disagreement with this denial within one year of receiving 
notification; thus, the Board finds that the April 1990 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the CAVC held the 
Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.

Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).  Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for revocation of her forfeiture of VA benefits without 
regard to the new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that the 
appellant has submitted new and material evidence to reopen 
her claim for revocation of her forfeiture of VA benefits.  
In the March 1976 decision, the RO found that a forfeiture 
was warranted because the appellant had submitted false and 
fraudulent evidence in support of a claim for VA benefits.

The RO based this conclusion upon numerous inconsistent 
statements made by the appellant, including an admission that 
she had purposely lied on at least one occasion regarding her 
living situation with FA, as well as the testimony of 
numerous individuals acquainted with the appellant, who all 
confirmed that she had been living with FA in a relationship 
similar to that of a husband and wife.  Since attempting to 
reopen her claim, the appellant has submitted her own 
assertions that she was never legally married to FA, as well 
as an affidavit from two individuals who have reportedly 
known her for several decades.

The Board finds that the affidavit submitted by the appellant 
from the two individuals who had reportedly known her makes 
two points, both of which were material to the ultimate 
decision to impose a forfeiture of benefits upon the 
appellant.  First, the two individuals claim to have known 
the appellant and FA prior to the March 1976 decision, and 
that the two did not appear to be living together as husband 
and wife at that time.  Second, the two individuals 
apparently claim that the appellant was not aware that the 
reports of the depositions that she signed during the field 
investigations incorrectly stated that facts concerning her 
relationship with FA.

Critical to the analysis of the affidavit in question, it is 
important to note that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999) 
the CAVC held that the prior holdings in Justus and Evans 
that the evidence is presumed to be credible was not altered 
by the Federal Circuit decision in Hodge.

The individuals in the affidavit assert that the appellant 
and FA were not living together prior to the March 1976 
decision, and even though the 1976 forfeiture decision was 
based upon the testimony of the numerous individuals who 
stated that the appellant was living with FA and the 
contradictory nature of the appellant's own testimony, in 
order to reject this new affidavit it must be weighed against 
that contrasting evidence.  

Without that comparison, it would be difficult to conclude 
that the affidavit does not bear upon the specific matter 
under consideration, namely, whether the appellant submitted 
fraudulent statements in support of her claim.

Secondly, in the affidavit, the two individuals also claim 
that the appellant was unaware of the inaccurate statements 
contained in her depositions when she signed the reports.  
Although it is a bare assertion, this sworn statement is on 
its face material to the questions of why the appellant 
previously acknowledged that she was living with FA and why 
her testimony was so contradictory during her depositions. 

As noted above, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of a case, even where it would not be 
enough to convince the Board to grant a claim.

In essence, the only way to dispose of this documentary 
affidavit evidence either for or against the appellant's 
claim is to make a determination as to its credibility.  In 
doing so, the evidence must be scrutinized or weighed against 
all of the other evidence of record.  As such, it must be 
considered in order to fairly decide the appellant's claim.  

By definition, therefore, the newly submitted affidavit 
evidence is new and material and fulfills the requisite for 
the reopening of the appellant's claim.  This is not to 
concede that the evidence is preponderating or even 
persuasive in favor of the appellant in the ultimate 
determination of whether a forfeiture of VA benefits should 
continue to be imposed upon the appellant.  For the purpose 
of reopening the claim, however, it is deemed credible and 
must be considered.  Its ultimate credibility can only be 
weighed upon de novo review of all of the evidence, both new 
and old.  

The Board has considered the impact of the CAVC's holding in 
Trilles v. West, 13 Vet. App. 314, 322 (2000).  In that case, 
the CAVC at least facially relaxed the standard of review for 
revocation of forfeiture claims, by holding that a 
declaration of forfeiture may be revoked upon the presentment 
of new and material evidence; although the authors of the 
majority opinion characterized the standard otherwise, 
observing "that a new and material evidence standard is not 
necessarily a light burden to meet; indeed, it is difficult 
to perceive of any evidence that would 'bear directly and 
substantially upon the specific matter' (38 C.F.R. § 3.156(a) 
(1999)) other than evidence exculpatory of the claimant's 
misdeeds or evidence showing VA fraud in the original 
decision."  Trilles, at 332.

As discussed in detail above, the Board has reviewed the 
appellant's claim under the standard for determining whether 
new and material evidence has been submitted, and concluded 
that, assuming its credibility, the evidence submitted by the 
appellant bears directly and substantially upon the specific 
matter under consideration.


Accordingly, the Board finds that new and material evidence 
has been submitted, and the claim for revocation of the 
forfeiture of entitlement to VA benefits previously declared 
against the claimant is reopened.  


ORDER

The appellant, having submitted new and material evidence to 
reopen the claim for revocation of the forfeiture of 
entitlement to VA benefits previously declared against her, 
the appeal is granted to that extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  




As noted above, the issue previously before the Board was 
whether the revocation of the forfeiture of entitlement to VA 
benefits previously declared against the claimant could be 
reopened on the basis of the receipt of new and material 
evidence.  Given that the appellant's claim has been reopened 
and the issue has thus been modified, the Board observes that 
additional due process requirements may be applicable as they 
pertain to the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claim of revocation of the 
forfeiture of entitlement to VA benefits 
previously declared against the claimant, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of revocation of 
the forfeiture of entitlement to VA 
benefits previously declared against the 
claimant on a de novo basis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



